UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________

MONTGOMERY BLAIR SIBLEY,

                             Plaintiff,
                                                                         MEMORANDUM
              -vs-                                                        19-CV-6517

CHAUNCEY J. WATCHES, solely in his
official capacity as a New York
Consolidated Laws, Penal law
§265.00(10) Licensing Officer, et al.,

                      Defendants.
_________________________________

                                 PROCEDURAL HISTORY

       Plaintiff initiated this action by filing an amended complaint on July 9, 2019. On

December 26, 2019 and January 21, 2020, Defendants filed motions to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6), contending that Plaintiff failed to state a cause of

action for which relief can be granted, Plaintiff lacked standing to bring suit, and that, in

the event the lawsuit is not dismissed for lack of standing, the Court should abstain from

addressing the complaint until after the State Court pistol permit litigation has been

completed. Defendants’ 12(b)(6) motion is pending before the Court.

       Plaintiff moves for a partial summary judgment seeking relief with regard to all

claims, except the claim found in the FAVC ¶ 32, which alleges that the basis for the

conclusion Plaintiff lacks “good moral character” was solely plaintiff’s litigation activities.




                                               1
                                   PLAINTIFF'S MOTION FOR
                                 SUMMARY JUDGMENT SHOULD
                                  BE DENIED AS PREMATURE

       Summary judgment is appropriate when the record shows that there is "no

genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law." Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322,

(1986). When the moving party has met its initial responsibility of identifying the portions

of the record that demonstrate the absence of a genuine issue of material fact, the non-

moving party must come forward with "specific facts showing a genuine issue [of

material fact] for trial." Fed. R. Civ. P. 56(e)(2). However, when facts are unavailable to

the non-movant, that are essential to justify its opposition, the court may deny the

motion, or defer considering the motion to allow time to take discovery. Fed. R. Civ. P.

56(d). “The nonmoving party should not be "railroaded" into his offer of proof in

opposition to summary judgment.” Trebor Sportswear Co. v. Limited Stores, Inc., 865

F.2d 506, 511, 1989. The nonmoving party must have "had the opportunity to discover

information that is essential to his opposition" to the motion for summary judgment.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250.

       Although a motion for summary judgment may be filed "at any time until 30 days

after the close of all discovery," Fed. R. Civ. P. 56(b), summary judgment is generally

not appropriate until after some discovery has occurred. Houston v. Sheahan, 2016

U.S. Dist. LEXIS 16350, *3-9, 2016 WL 554849, (W.D.N.Y. 2016) citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322, (1986) (holding that Rule 56 allows for the entry of judgment

against a party who, "after adequate time for discovery," has failed to establish the

existence of a genuine dispute as to an essential element of that party's case). Indeed,



                                             2
"[o]nly in the rarest of cases may summary judgment be granted against a plaintiff who

has not been afforded the opportunity to conduct discovery." Houston at 5, citing

Hellstrom v. U.S. Dep't of Veterans Affairs, 201 F.3d 94, 97 (2d Cir. 2000).

       The Motion before the court because it is premature. Plaintiff’s Motion was filed

while a motion to dismiss is pending, before Defendants’ answers were filed and prior to

any discovery. Although in certain limited circumstances a motion for summary

judgment prior to the filing of an answer and prior to discovery may be appropriate,

Houston at 7, it is not the case here. Plaintiff states facts in the motion that, to date,

have not been established. The Court has previously advised that “this type of

procedurally improper[…] motion […] is a considerable drain to scarce judicial

resources.” Houston at 9. In light of the fact that the motion to dismiss is pending, there

are no answers and discovery has yet to have been conducted, Plaintiff's motion for

summary judgment is premature.

       When an issue is potentially dispositive it is logical and efficient to consider it first

on a Rule 12(b)(6) motion prior to the parties' incurring the expense of litigation and

discovery, this “serves the practical purpose of preventing a plaintiff with "'a largely

groundless claim'" from "'tak[ing] up the time of a number of other people.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 548, (1955). It is one thing to be cautious before

dismissing a […] complaint in advance of discovery, but quite another to forget that

proceeding to […] discovery can be expensive. Id. see also Fed. R. Civ. Proc. 1 (The

Rules, "should be construed and administered to secure the just, speedy, and

inexpensive determination of every action and proceeding.").




                                               3
       Defendants' motion to dismiss can dispose of this case expeditiously. As

discussed in Defendants’ Memorandum of Law in Support of their Motion to Dismiss,

Plaintiff failed to state a claim for which relief can be granted. Defendants rely on the

pending Rule 12 motion for the basis as to why the plaintiff’s motion lacks merit.

                                PLAINTIFF’S MOTION FOR
                                 SUMMARY JUDGMENT
                                  SHOULD BE DEINED

       Even if the Court does not deny the motion on procedural grounds, the Court

should deny Plaintiff’s motion for the reasons stated in the 12(b)(6) motion. In addition,

the Plaintiff has failed to state a claim under the Second Amendment. The Second

Amendment is "not a right to keep and carry any weapon whatsoever in any manner

whatsoever and for whatever purpose." Heller, 554 U.S. at 626. As the Second Circuit

has explained, a "law that regulates the availability of firearms is not a substantial

burden on the right to keep and bear arms if adequate alternatives remain for law-

abiding citizens to acquire a firearm for self-defense." United States v. Decastro, 682

F.3d 160, 166 (2d Cir. 2012).

        Courts have repeatedly dismissed Second Amendment claims where the

plaintiff has the ability to acquire or, has acquired, other firearms. In, Garcha v. City of

Beacon, 351 F. Supp. 2d 213 (S.D.N.Y. 2005), aff'd, 232 F. App'x 74 (2d Cir. 2007), the

court held that there was no claim under the Second Amendment where a defendant

was not prevented from “bearing arms” […],"the 'right to bear arms' is not a right to hold

some particular gun", and because the defendants did not prevent him from acquiring

another weapon, they did not impede plaintiff's "right to bear arms." McGuire v.

Tarrytown, 2011 U.S. Dist. LEXIS 67760, *18-19, 2011 WL 2623466 (S.D.N.Y. 2011)



                                              4
see Walters v. City of Hazelwood, 2010 U.S. Dist. LEXIS 112727, 2010 WL 4290105, at

*2 (E.D. Mo. 2010) (holding that the Supreme Court's rulings in District of Columbia v.

Heller and McDonald v. City of Chicago do not overrule Garcha). See, e.g., Perros v.

Cty. of Nassau, 238 F. Supp. 3d 395, 401 (E.D.N.Y. 2017) (dismissing Second

Amendment claims where "Plaintiffs are still able to obtain a gun license to own a

shotgun or a rifle"); Vaher v. Town of Orangetown, 916 F.Supp. 2d 404, 430 (S.D.N.Y.

2013) (dismissing Second Amendment claims where "there is no allegation that

Defendants' actions have affected Plaintiff's ability to retain or acquire other firearms.");

McGuire v. Tarrytown, No. 8-cv-2049, 2011 U.S. Dist. LEXIS 67760, 2011 WL 2623466,

at *7 (S.D.N.Y. June 22, 2011) (holding that because "defendants did not prevent

[plaintiff] from acquiring another weapon, they did not impede plaintiff's 'right to bear

arms'").

       In the matter before the court, Plaintiff has adequate alternatives to acquire a

firearm for self-defense. Under New York law, no license is required to possess a

shotgun with a barrel eighteen inches or longer, a rifle with a barrel sixteen inches or

longer, or antique firearms. See N.Y. Penal Law §§ 265.00(3) (defining the term

"firearm"), 400.00 (setting standards for firearms licensing). As Plaintiff conceded in his

complaint, he has legally purchased a shotgun, which is currently in his possession at

his home. (complaint par. 11). Because Plaintiff currently lawfully possesses a firearm,

he cannot plausibly claim that N.Y. Penal Law §§ 265 and 400 pose a substantial or

significant burden on his Second Amendment right.

       With respect to the cane sword, a cane sword is by definition a cane in which a

sword blade is concealed. See www.merriam-webster.com/dictionary/cane sword. In



                                              5
Heller, the Supreme Court noted that “the majority of the 19th-century courts to consider

the question held that prohibitions on carrying concealed weapons were lawful under

the Second Amendment or state analogues.” District of Columbia v. Heller, 554 U.S.

626, (U.S 2008). Although the Court did not undertake an “exhaustive historical

analysis,” it held that its opinion in Heller should not “be taken to cast doubt on

longstanding prohibitions […] that […] in its view would survive Second Amendment

scrutiny.” Id. Prohibitions that survive Heller include, “(1) "prohibitions on carrying

concealed weapons"” Id. at 722, see also Robertson v. Baldwin, 165 U.S. 275, 281-282,

(1897) (the right of the people to keep and bear arms (art. 2) is not infringed by laws

prohibiting the carrying of concealed weapons) (emphasis in original).

       Defendants therefore, request the Court deny Plaintiff's motion.

                                      CONCLUSION

       Accordingly, the motion for partial summary judgment should be dismissed.


Dated: March 3, 2020
       Rochester, New York

                                           LETITIA JAMES
                                           Attorney General for the State of New York
                                           Attorney for Defendants


                                            s/Gary M. Levine
                                           GARY M. LEVINE
                                           Assistant Attorney General of Counsel
                                           NYS Office of the Attorney General
                                           144 Exchange Boulevard, Suite 200
                                           Rochester, New York 14614
                                           Telephone: (585) 546-7430
                                           gary.levine@ag.ny.gov




                                              6
                                CERTIFICATE OF SERVICE

              I certify that on March 3, 2020, I electronically filed the foregoing

Memorandum of Law with the Clerk of the District Court using CM/ECF system, which

sent notification of such filing to the following:

   1. n/a

And, I hereby certify that I have mailed, by the United States Postal Service, the

document to the following non-CM/ECF participant(s):

   1. Montgomery Blair Sibley
      189 Chemung Street
      Corning, New York 14830



                                     LETITIA JAMES
                                     Attorney General of the State of New York
                                     Attorney for Defendants


                                      s/Gary M. Levine
                                     GARY M. LEVINE
                                     Assistant Attorney General of Counsel
                                     NYS Office of the Attorney General
                                     144 Exchange Boulevard, Suite 200
                                     Rochester, New York 14614
                                     Telephone: (585) 546-7430
                                     gary.levine@ag.ny.gov




                                                7
